Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  157493                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  KEVIN LOGAN, Individually and on Behalf of                                                                Brian K. Zahra
  All Others Similarly Situated,                                                                      Richard H. Bernstein
               Plaintiffs-Appellees,                                                                  Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157493
                                                                   COA: 333452
                                                                   Oakland CC: 2015-149134-CZ
  CHARTER TOWNSHIP OF WEST
  BLOOMFIELD,
           Defendant-Appellant.

  _________________________________________/

          By order of October 2, 2018, the application for leave to appeal the January 11,
  2018 judgment of the Court of Appeals was held in abeyance pending the decisions in
  Michigan Ass’n of Home Bldrs v Troy (Docket No. 156737) and Genesee Co Drain
  Comm’r Jeffrey Wright v Genesee Co (Docket No. 156579). On order of the Court, the
  cases having been decided on July 11, 2019, 504 Mich. 204 (2019) and on July 18, 2019,
  504 Mich. 410 (2019), the application is again considered and, pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the
  Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration
  in light of these decisions.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2019
           p1113
                                                                              Clerk